Citation Nr: 1130242	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee condition, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a videoconference Board hearing on his June 2008 Form 9 appeal, which hearing was scheduled for December 2008.  The Veteran failed to appear, and his request is therefore considered withdrawn.

In June 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDING OF FACT

The Veteran is not shown by the most probative evidence of record to have a right knee condition, to include arthritis, that was incurred in or aggravated by service, or that manifested within one year of year of separation from service.


CONCLUSION OF LAW

Service connection for a right knee condition, to include arthritis, is not warranted.  See 38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service connection for a right knee condition, to include arthritis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

The June 2007 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private medical records, and VA medical records are all in the claims file.  The Veteran has not identified any outstanding records relevant to his claim.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  In June 2010, the Veteran's claim was remanded so that he could be provided with a VA examination relating to his claim.  Pursuant to the Board's remand directive, the Veteran was provided with a VA examination in December 2010.  The Board also acknowledges an April 2011 addendum to the VA examiner's report.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, provided the requested opinion, and provided adequate reasoning for her conclusions.  The Board acknowledges that the Veteran's representative asserts that the December 2010 VA examiner failed to review certain 2007 private treatment records.  As explained in detail below, however, the Board finds that the transcription of "2008" rather than "2007" was merely a transcriptional error.  The Board also acknowledges that the Veteran's representative questioned the December 2010 VA examiner's opinion because it failed to address aggravation.  As explained in further detail below, however, the Veteran mistakenly references a right knee injury as having been noted in his service treatment records, whereas the records all reflect a history of a left knee injury.  The Board finds that there is no credible evidence tending to suggest any history of a right knee injury prior to service and, therefore, a remand for a clarification VA medical opinion to address aggravation is not required.  In light of the above, the Board finds that there has been more than substantial compliance with the Board's remand directives, and the record contains sufficient evidence to make a decision with regard to the claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Army from June 1975 to June 1979.  He claims that he had a pre-existing right knee condition prior to active service, and that he developed arthritis as a result of in-service aggravation of his right knee condition, including due to jumping and climbing on vehicles.  See Statement, May 2006; Brief, March 2010.

An August 2007 private orthopedic treatment record reflects that the Veteran presented for an evaluation of his right knee and reported a history of jumping off tanks in service and experiencing right knee pain since 1974.  The orthopedist noted objective findings of a palpable click, that x-rays were unremarkable for severe degenerative changes, and he noted in his assessment that he was concerned about a possible loose body or meniscal tear, and a plan to obtain an MRI was noted.  The radiological report prepared in connection with the orthopedic evaluation reflects an impression of an increased signal in the posterior horn of the medial meniscus "which may be degenerative in etiology."

In light of the above, the Board finds that the Veteran clearly has a current right knee disability.  The Board will now address whether the Veteran's right knee disability was incurred in or aggravated by service.

The Veteran's service treatment records are negative for any complaints or treatment for any right knee condition, including any preexisting condition (although the Board acknowledges a history of a left knee injury was noted on the March 1975 and September 1981 entrance reports of medical history).

The first record of complaint of any right knee problems in the claims file is the August 2007 private orthopedic evaluation report discussed above.  As noted above, the Veteran reported to the orthopedist a history of jumping off tanks in service and experiencing right knee pain since service.  Also, as noted above, the only opinion regarding the etiology of the Veteran's right knee condition contained in the August 2007 orthopedic records was the radiologist's impression of an increased signal in the posterior horn of the medial meniscus "which may be degenerative in etiology."

The Veteran was provided with a VA examination relating to his claim in December 2010.  The December 2010 VA examination report reflects that the Veteran reported a history of injuring his right knee jumping about eight feet from a tank.  The Veteran reported that he did not immediately go to sick call, and that his knee has "popped" ever since the injury.  The Veteran reported being evaluated by a private orthopedic physician three years ago (in 2007), and that he was treated with a steroid injection at a walk-in clinic.  He reported currently experiencing pain, weakness, stiffness, locking, lack of endurance, and effusion in his right knee, with flare-ups about four times per month precipitated by weather changes or lifting more than 50 pounds.  Physical examination revealed flexion to 140 degrees and extension to -5 degrees, no varus/valgus in neutral or 30 degrees of flexion, and negative Lachman, drawer, and McMurray's tests.  Three views of the right knee were obtained, and an impression of minimal patellar spurring, otherwise unremarkable was recorded.  The examiner recorded a diagnosis of right knee internal derangement and arthritis.  The examiner opined that the Veteran's right knee condition was not caused by or the result of any injury in service (see April 2011 addendum).  The examiner reasoned that there was no record of complaint of any right knee problems until 2007 (the Board acknowledges a typographical error in notation of "2008"), and that there was no objective evidence that the Veteran's right knee condition had its onset in service.  The examiner further added that the Veteran reported that he occasionally performed two-man 100 pound lifts post-service.

The Board finds the December 2010 VA examiner's opinion, including her April 2011 addendum, to be the most probative evidence of record with regard to whether the Veteran's right knee disability is related to service.  In rendering her opinion, the VA examiner took into account her own examination and interview of the Veteran, and her own review of the entire claims file, including all of the Veteran's treatment records.  The Board notes that there is no competent evidence of record that contradicts the opinion of the VA examiner, as there is no other opinion as to the etiology of the Veteran's right knee disability that contradicts the opinion of the VA examiner other than the assertions of the Veteran.

The Board acknowledges that the Veteran is competent to report jumping and climbing on vehicles and to report symptoms capable of lay observation, such as experiencing right knee pain in service, post-service, and priorto.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is not, however, competent to etiologically link his current right knee condition to service, including to opine that it was aggravated by service.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board acknowledges the Veteran's lay account that he had a preexisting right knee condition that was noted on entry and that was aggravated by service, the Board finds the Veteran's account to be apparently confused with a history of a left patella injury prior to service, and to therefore be not credible (as the Veteran's service treatment records reflect that the Veteran reported that he had fractured his left patella about one year prior to service).  Given the specificity of the notation at entry, the Board believes that the more contemporaneous record is far more likely to be accurate than the Veteran's recollection decades later.  As no history of any pre-service right knee injury is shown, as the Veteran denied any knee or joint problems at separation in 1979 and during an annual physical examination in 1981, and as no complaints of any right knee problems are shown for almost 40 years (despite several documented complaints of other maladies in service and thereafter), the Board finds the Veteran's reported continued symptomatology of his right knee condition since service to lack credibility.  In any event, for the reasons noted above, the Board finds the etiological opinion of the VA examiner to be by far more probative.

The Board also acknowledges that, as pointed out by the Veteran's representative, the December 2010 VA examiner noted that there was no record of treatment for the Veteran's right knee until "2008," rather than August 2007.  The Board finds, however, that the notation of "2008" rather than "2007" constitutes a mere transcriptional error, as the examiner clearly noted previously in her report that the Veteran saw an "orthopedic physician" "three years ago" (i.e., in 2007) for treatment.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a right knee condition, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee condition is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


